[amendeddirvoluntarydefer001.jpg]
US-DOCS\73613805.1 GATX CORPORATION DIRECTORS’ VOLUNTARY DEFERRED FEE PLAN
AMENDED AND RESTATED AS OF JANUARY 1, 2017 Section 1. PURPOSE AND EFFECTIVE
DATE. The purpose of the Directors’ Voluntary Deferred Fee Plan is to provide to
non-employee directors of GATX Corporation (the “Company”) an opportunity to
receive that portion of their cash annual retainer and meeting attendance fees
on a deferred basis, and to provide investment alternatives with respect
thereto. The Directors’ Deferred Fee Plan was amended and restated effective
July 1, 1998 and January 1, 2005. The Directors’ Deferred Fee Plan is further
amended, restated, and continued in the form set forth herein. The Plan (as so
amended and restated) is effective with respect to amounts that were first
accrued and vested under the Plan after December 31, 2004. Section 2.
DEFINITIONS. Unless the context otherwise requires, the following words as used
herein shall have the following meanings: (a) Affiliate. The term “Affiliate”
means any person with whom the Company is considered to be a single employer
under section 414(b) of the Internal Revenue Code (the “Code”) and any person
with whom the Company would be considered a single employer under section 414(c)
of the Code. (b) Board. The term “Board” means the Board of Directors of the
Company. (c) Change in Control Event. The term “Change in Control Event” shall
have the meaning ascribed to it under Treas. Reg. §1.409A-3(i)(5). (d) Deferral
Election. The term “Deferral Election” means the deferral election form attached
hereto as Exhibit A (subject to such modification as the Administrator may make
from time to time) that is filed with the Administrator or his or her delegate
or filed in accordance with such procedure as may be specified by the
Administrator from time to time, whereby a Participant may elect to defer the
Director’s Fees under the Plan. The Deferral Election shall indicate (i) the
percentage of the Director’s Fees to be deferred, and (ii) whether the amount so
deferred shall be credited to a Deferred Fee Account and bear interest as
provided in Section 5 or invested in units of phantom stock to be held in a
Phantom Stock Account as provided in Section 6, or the extent to which the
Director’s Fees should be divided between the Deferred Fee Account and the
Phantom Stock Account. (e) Deferred Fee. The term “Deferred Fee” means that part
of the Director’s Fees elected to be deferred hereunder. (f) Director’s Fees. An
individual’s “Director’s Fees” means the portion of the annual retainer and
Board and committee meeting attendance fees paid to each director who is not an



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer002.jpg]
2 US-DOCS\73613805.1 employee of the Company or the Affiliates, that, in the
absence of deferral under this Plan, would be paid in cash. Director’s Fees for
any calendar year shall mean the Participant’s fees payable by the Company with
respect to services performed during that calendar year. (g) Distribution
Election. The term “Distribution Election” means the form filed with the
Administrator in accordance with such procedure as may be specified by the
Administrator from time to time, whereby a Participant may elect the time at
which amounts are to be paid under the Plan, subject to the provisions of
Section 7. (h) Participant. The term “Participant” means an eligible member of
the Board who elects to participate in the Plan. (i) Performance Period. The
term “Performance Period” means the period of service for which the right to the
compensation arises. (j) Quarter. The term “Quarter” means each of the three
calendar month periods ending on the last day of January, April, July and
October, respectively. (k) Quarterly Deferral Amount. The term “Quarterly
Deferral Amount” means the amount of the Deferred Fee that would otherwise be
payable to a participating director each Quarter during the term hereof. (l)
Related Plans. The term “Related Plans” means this Plan and any other account
balance plan providing for the deferral of compensation at the election of the
director that is required to be aggregated with this Plan pursuant to Treas.
Reg. §1.409A-1(c)(2)(A). (m) Specified Employee. The term “Specified Employee”
shall be defined in accordance with Treas. Reg. §1.409A-1(i) and such rules as
may be established by the Chief Executive Officer of the Company or his or her
delegate from time to time. (n) Termination Date. An individual’s “Termination
Date” is the date on which the individual ceases to serve on the boards of
directors of the Company and the Affiliates and incurs a “separation from
service” from the Company within the meaning of Section 409A, subject to the
following: (i) A director will be deemed to have ceased to serve on the board of
directors of the Company and the Affiliates at the time the director and the
Company reasonably anticipate that a level of bona fide services the individual
would perform for the Company and the Affiliates as a director after such date
would permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36 month period (or the full
period of service to the Company and the Affiliates if the individual has
performed services as a director for the Company and the Affiliates for less
than 36 months). (ii) The relationship as a director will be treated as
continuing intact while the individual is on a bona fide leave of absence
(determined in accordance with Treas. Reg. §1.409A-1(h)).



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer003.jpg]
3 US-DOCS\73613805.1 (o) Unforeseeable Emergency. The term “Unforeseeable
Emergency” shall mean a severe financial hardship to the Participant resulting
from an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent; loss of the
Participant’s property due to casualty; or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided, however, that the determination of Unforeseeable
Emergency shall be made by the Administrator in a manner that is consistent with
the meaning of Unforeseeable Emergency set forth in Treas. Reg. 1.409A-3(i)(3).
Section 3. ELIGIBILITY. Each member of the Board who is not an employee of the
Company or the Affiliates shall be eligible to participate in the Plan as of the
first day he/she begins service on the Board, by electing to defer the Board
member’s Directors Fees in accordance with the following provisions of the Plan.
Section 4. ELECTION TO DEFER COMPENSATION. (a) In General. Subject to the
following provisions of this Section 4, any election by an eligible individual
to defer Director’s Fees for services performed during any calendar year may be
deferred under the Plan only if the Deferral Election is filed no later than the
last day of the preceding calendar year. (b) Initial Participation. For the
first calendar year in which an individual becomes eligible to participate in
any of the Related Plans, the individual may make an initial Deferral Election
to participate in this Plan, provided that such election must be made by filing
a Deferral Election to defer the Director’s Fees within 30 days after the date
the individual initially becomes eligible to participate in any of the Related
Plans, and may only apply with respect to the Director’s Fees paid for services
to be performed after the election is filed. If an election is filed after the
beginning of a Performance Period, the election may apply to no more than an
amount equal to the total amount of the Director’s Fees for that Performance
Period multiplied by the ratio of the number of days remaining in the
Performance Period after the election over the total number of days in the
Performance Period. (c) Date of Filing. For purposes of this Section 4, a
Deferral Election will be deemed to be filed on the later of the date it is
filed with the Administrator or the date on which it becomes irrevocable. In the
case of a Deferral Election described in paragraph (b) above that is with
respect to the date an individual initially becomes eligible to participate in
any of the Related Plans, and in the absence of provisions in the Deferral
Election to the contrary, (i) if the Deferral Election is filed on or before
such initial eligibility date, it will be considered to become irrevocable on
the date such individual initially becomes eligible to participate in any of the
Related Plans, and (ii) if the Deferral Election is filed after such initial
eligibility date, it will be considered to become irrevocable on the 30th day
after such initial eligibility date. An election shall be considered to be
irrevocable for any year as of the date it can no longer be changed with respect
to Director’s Fees for that year.



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer004.jpg]
4 US-DOCS\73613805.1 (d) Determination of Eligibility. For purposes of paragraph
(b) above, an individual is deemed to be eligible to participate in any of the
Related Plans at any time during which, under the respective plan’s terms and
without further amendment or action by the plan sponsor, the individual is
eligible to accrue an amount of deferred compensation (as that term is used in
Treas. Reg. §1.409A-2(a)(7)) under the plan other than earnings on amounts
previously deferred, even if the individual has elected not to accrue (or has
not elected to accrue) an amount of deferred compensation under that plan. (e)
Withdrawal From Plan for Future Director’s Fees. A Participant’s Deferral
Election for any calendar year shall remain in effect for each subsequent
calendar year unless it is modified or revoked prior to the first day of the
calendar year as to which the modification or revocation applies. Such
modification or revocation may be effected by submitting a completed notice of
modification and withdrawal on the election form attached hereto as Exhibit A.
Elections with respect to any calendar year shall be irrevocable during that
calendar year. Section 5. DEFERRED FEE ACCOUNT. A Deferred Fee Account shall be
maintained for each Participant electing to receive interest on his or her
Deferred Fees. Cash and interest thereon shall be credited to a Participant’s
Deferred Fee Account as set forth in the following paragraph. Until the
Valuation Date preceding payment of the Deferred Fees to a Participant in
accordance with Section 7, all amounts credited to a Participant’s Deferred Fee
Account shall accrue interest at a rate equal to the twenty-year U.S. Government
bond rate in effect on the 15th day of January, April, July and October of each
year. Interest shall be compounded monthly, and shall be accrued as of the last
day of each calendar month (a “Valuation Date” with respect to the Deferred Fee
Account). As promptly as practicable following the close of each Quarter, a
statement will be sent to each Participant reflecting the balance in his or her
Deferred Fee Account as of the end of such Quarter. Section 6. PHANTOM STOCK
ACCOUNT. A Participant may elect to invest all or a portion of his or her
Deferred Fees in units of phantom stock. In such case, the Participant’s Phantom
Stock Account will be credited each Quarter in which his or her election remains
in effect with the number of units of phantom stock equal to the result obtained
by dividing the portion of the Quarterly Deferral Amount to be invested in
phantom stock by the average of the high and low price of the Company’s common
stock on the New York Stock Exchange on the last trading day of each Quarter.
Until distribution as provided herein, the Participant’s Phantom Stock Account
will be credited with additional units of phantom stock representing dividends
declared on the Company’s common stock based on the average of the high and low
price of such stock on the New York Stock Exchange on the date such dividend is
paid. The last day of each Quarter shall be a “Valuation Date” with respect to
the Phantom Stock Account. The Phantom Stock Account will be merely a
bookkeeping entry on the Company’s books so that no trust or escrow arrangement
will be used and the Participant will remain a general, unsecured



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer005.jpg]
5 US-DOCS\73613805.1 creditor with respect to his or her account. As promptly as
practicable following the end of each Quarter, a statement will be sent to each
Participant reflecting the balance in his or her Phantom Stock Account as of the
end of such month. Section 7. PAYMENT OF DEFERRED FEES. (a) Distributions
Pursuant to Participant’s Elections. (i) By filing a Distribution Election, a
Participant may elect to receive distribution of benefits under the Plan in (A)
a lump sum in a specified calendar year, or in annual installments, not to
exceed ten, commencing in a specified calendar year, provided that such year of
payment or commencement, respectively, may not be later than the second calendar
year following the calendar year in which the Participant’s Termination Date
occurs, or (B) in a lump sum that is made, or in annual installments, not to
exceed ten, that commence in the calendar year in which the Participant’s
Termination Date occurs, or in the first or second calendar year following the
calendar year in which the Participant’s Termination Date occurs. Subject to
Section 7(e)(iv) and to the following sentence, distribution to be made in any
year in accordance with this Section 7 shall be made on February 15 of that
calendar year; provided that if the distribution is to be made in the calendar
year in which the Participant’s Termination Date occurs, distribution shall be
made on the Participant’s Termination Date. A Participant’s Distribution
Election may also specify that distribution of Plan benefits will be accelerated
to the date of a Change in Control Event. (ii) A director may elect a different
time of payment for benefits attributable to fees for each different calendar
year of service, provided that the Distribution Election applicable to fees
attributable to services for any calendar year must be filed no later than the
date for filing the Deferral Election for such fees. (iii) In the absence of
filing a timely Distribution Election for fees deferred under the Plan for any
calendar year, distribution of amounts attributable to that year shall be paid
in a lump sum on the Participant’s Termination Date. (b) Distributions Upon
Death of Participant. If a Participant’s Termination Date occurs on or after
January 1, 2005 by reason of death, or if a Participant dies prior to having
received all annual installments otherwise scheduled to be paid to him under
this Section 7, the Participant’s executor or administrator will receive a lump
sum payment equal to the Account balances determined as of the Valuation Date
next prior to the date of actual distribution. Subject to Section (e)(iv) below,
such payment shall be made within 30 days after the date of death. (c)
Distributions Upon Occurrence of Unforeseeable Emergency. A Participant may
request the Administrator to allow withdrawal from the Participant’s Accounts in
the event of an Unforeseeable Emergency. Distributions because of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
federal, state, local,



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer006.jpg]
6 US-DOCS\73613805.1 or foreign income taxes or penalties reasonably anticipated
to result from the distribution). However, in making the determination of
amounts reasonably necessary to satisfy the emergency need, the Administrator is
not required to take into account any additional compensation that due to the
Unforeseeable Emergency is available under another nonqualified deferred
compensation plan but has not actually been paid, or that is available due to
the Unforeseeable Emergency under another plan that would provide for deferred
compensation except due to the application of the effective date provisions
under Treas. Reg. §1.409A-6. (d) Distributions to Specified Employees. If a
Participant is a Specified Employee at the Participant’s Termination Date, and
distribution is made to the Participant by reason of the occurrence of such
Termination Date, distributions of benefits under the Plan may not be made
before the date that is six months after the Participant’s Termination Date or,
if earlier, the date of death of the Participant. At the end of the six-month
period described in the preceding sentence, amounts that could not be paid by
reason of the limitation in this Section (d) shall be paid on the first day of
the seventh month following the Termination Date. (e) General Distribution
Rules. Distributions of amounts under the Plan are subject to the following: (i)
Amount of Lump Sum Distributions. If a Participant’s Account balances are to be
distributed in a lump sum in accordance with this Section 7, the distribution
shall be comprised of: (A) a cash payment equal to the amount credited to the
Participant’s Deferred Fee Account as of the Valuation Date coincident with or
immediately preceding the date on which the distribution is in fact made; plus
(B) shares of the Company’s common stock equal in amount to the number of units
of phantom stock credited to the Participant’s Phantom Stock Account of as of
the Valuation Date coincident with or immediately preceding the date on which
the distribution is in fact made. If, after the Valuation Date used to determine
the amount of cash and number of shares to be distributed, additional amounts of
cash or phantom units are credited to the Participant’s Accounts, such amounts
(including shares of stock with respect to the Phantom Stock Account) shall be
distributed as soon as practicable after being credited. (ii) Amount of Annual
Installment Distributions. If a Participant’s Account balances are to be
distributed in annual installments in accordance with this Section 7, each
annual installment distribution shall be comprised of: (A) a cash payment equal
to the amount credited to the Participant’s Deferred Fee Account of as of the
Valuation Date coincident with or immediately preceding the date on which the
distribution is in fact made, multiplied by a fraction, the numerator of which
shall be one and the denominator of which shall be the total number of annual
installments elected minus the number of annual installments, if any, previously
paid; plus (B) shares of the Company’s common stock equal in amount to the
number of units of phantom stock credited to the Participant’s Phantom Stock
Account of as of the Valuation Date coincident with or immediately preceding the
date on which the distribution is in fact made, multiplied by a fraction, the
numerator of which



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer007.jpg]
7 US-DOCS\73613805.1 shall be one and the denominator of which shall be the
total number of annual installments elected minus the number of annual
installments, if any, previously distributed, provided that any fractional units
of phantom stock shall be paid in cash. If, after the Valuation Date used to
determine the amount of cash and number of shares to be distributed as the final
installment, additional amounts of cash or phantom units are credited to the
Participant’s Accounts under the Plan, such amounts (including shares of stock
with respect to the Phantom Stock Account) shall be distributed as soon as
practicable after being credited. If Participant’s Account balances are to be
distributed in annual installments in accordance with this Section 7 but such
Account balances are less than the applicable annual elective deferral limits
set by the Internal Revenue Service, the distribution shall instead be made in a
single lump sum cash payment. (iii) Deferrals During Year of Termination. For
the avoidance of doubt, it is recited that Director’s Fees that are deferred
with respect to any calendar year shall be allocated to the Participant’s
Accounts in accordance with the provisions of the Plan and shall be distributed
in accordance with the terms of the Plan, regardless of whether the
Participant’s Termination Date occurs during that year. (iv) Permitted Date of
Distribution. For purposes of Code section 409A, a distribution will be
considered to be made under the Plan as of the date specified in the Plan if it
is made no later than the end of the calendar year in which such date occurs or,
if later, by the 15th day of the third calendar month following that specified
date, provided that the Participant is not permitted, directly or indirectly, to
designate the taxable year of the payment. The foregoing provisions of this
paragraph (iv) are intended to conform the payments under this Plan to the
requirements of Code section 409A, and shall not be construed to permit delay by
the Company of payment of amounts due earlier in accordance with this Agreement.
(v) Fractional Shares. Cash shall be paid in lieu of any fractional share of
Company stock that would otherwise be distributed with respect to the Phantom
Stock Account. (vi) Application of Section 7. Distributions from a Participant’s
Deferred Fee Account and/or Phantom Stock Account may only be made pursuant to
the provisions of this Section 7. Section 8. PARTICIPANT’S RIGHTS UNSECURED. No
fund is to be created to meet payment obligations under this Plan, and the right
of a Participant to receive any unpaid portion of any amounts credited to the
Participant’s Deferred Fee Account and/or Phantom Stock Account shall be an
unsecured claim against the general assets of the Company. Section 9.
NON-ASSIGNABILITY. The right of a Participant to receive any unpaid portion of
any amounts credited to his or her Deferred Fee Account and/or Phantom Stock
Account shall not be assigned, transferred, pledged or encumbered or be subject
in any manner to alienation or anticipation, except that a Participant may
designate, on forms provided by the Company, a beneficiary to receive benefits
under the



--------------------------------------------------------------------------------



 
[amendeddirvoluntarydefer008.jpg]
8 US-DOCS\73613805.1 Plan in the event of such Participant’s death. If there is
no beneficiary designation in effect for a Participant, or if there is no
surviving designated beneficiary, then the benefits specified hereunder shall be
distributed in accordance with the applicable laws of descent and distribution.
Section 10. ADMINISTRATION. The “Administrator” of this Plan shall be the Senior
Vice President, Human Resources of the Company, who shall have authority to
adopt rules and regulations for carrying out the Plan and to interpret and
implement the provisions hereof. Section 11. AMENDMENT AND TERMINATION This Plan
may at any time be amended, modified or terminated by the Board. No amendment,
modification or termination shall, without the consent of a Participant,
adversely affect such Participant’s rights with respect to amounts credited to
the Participant’s Deferred Fee Account and/or Phantom Stock Account. No such
amendment, modification, or termination shall be adopted or effective if it
would result in accelerated recognition of income or imposition of additional
tax under Code section 409A or, except as otherwise provided in the amendment,
would cause amounts that were not otherwise subject to Code section 409A to
become subject to section 409A.



--------------------------------------------------------------------------------



 